DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on December 29, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-23 of U.S. Patent No. 11,221,860.

Instant Application #17/646479
1. A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: for each respective single-tenant software-as-a-service (SaaS) application of a plurality of single-tenant SaaS applications:

receiving instance management configuration data comprising rules for generation and execution of a corresponding control plane;











receiving a container image of the respective single-tenant SaaS application;

generating the corresponding control plane based on the received instance management configuration data, the generated control plane configured to create one or more instances of the respective single-tenant SaaS application; and


while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.








2. The computer-implemented method of claim 1, wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.

3. The computer-implemented method of claim 2, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the one or more additional instances of the respective single-tenant SaaS application.

4. The computer-implemented method of claim 3, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application.

5. The computer-implemented method of claim 1, wherein the generated control plane is configured to create and deploy each instance of the respective single-tenant SaaS application on a virtual machine or a dedicated host device. 


6. The computer-implemented method of claim 1, wherein the generated control
plane is configured to:

assess operating or usage metrics of each instance of the one or more additional instances of the respective single-tenant SaaS application; and

store the assessed operating or usage metrics at memory hardware in  communication with the data processing hardware.

7. The computer-implemented method of claim 1, wherein the instance management configuration data for the respective single-tenant SaaS application further comprises a plurality of parameters for executing one or more instances of the respective single-tenant
SaaS application for one or more tenants.

8. The computer-implemented method of claim 7, wherein the parameters include at least one of: service rights; availability; security isolation; host location; or monitoring.

9. The computer-implemented method of claim 1, wherein the instance management configuration data for the respective single-tenant SaaS application comprises one or more instance templates including one or more predefined parameters.

10. The computer-implemented method of claim 1, wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises:

generating an executable script that defines creation and operation of the corresponding control plane.

11. A system comprising: 
data processing hardware; 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

for each respective single-tenant software-as-a-service (SaaS) application of a plurality of single-tenant SaaS applications:

receiving instance management configuration data comprising rules for generation and execution of a corresponding control plane;












receiving a container image of the respective single-tenant SaaS application;

generating the corresponding control plane based on the received instance management configuration data, the generated control plane configured to create one or more instances of the respective single-tenant SaaS application; and

while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.









12. The system of claim 11, wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising

operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.

13. The system of claim 12, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of

the one or more additional instances of the respective single-tenant SaaS application.

14. The system of claim 13, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application.

15. The system of claim 11, wherein the generated control plane is configured to create and deploy each instance of the respective single-tenant SaaS application on a virtual machine or a dedicated host device.

16. The system of claim 11, wherein the generated control plane is configured to:

assess operating or usage metrics of each instance of the one or more additional instances of the respective single-tenant SaaS application; 

and store the assessed operating or usage metrics at memory hardware in communication with the data processing hardware.

17. The system of claim 11, wherein the instance management configuration data for the respective single-tenant SaaS application further comprises a plurality of parameters for executing one or more instances of the respective single-tenant SaaS application for one or more tenants.

18. The system of claim 17, wherein the parameters include at least one of:

service rights; availability; security isolation; host location; or monitoring.

19. The system of claim 11, wherein the instance management configuration data for the respective single-tenant SaaS application comprises one or more instance templates including one or more predefined parameters.

20. The system of claim 11, wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.
Patent No. 11,221,860
15. A method comprising:







receiving, at a control plane manager executing on data processing hardware, instance management configuration data for each of a plurality of single-tenant software-as-a-service (SaaS) application applications, the instance management configuration data for each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants and (ii) rules for generation and execution of a corresponding control plane;

receiving, at the control plane manager, an image of each of the plurality of single-tenant SaaS application applications;

generating, by the control plane manager, a corresponding control plane for each single-tenant SaaS application based on the corresponding received instance management configuration data, ]each control plane configured to create the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received image and manage the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received instance management configuration data, each instance of the N number of instances executing for a respective one of the N number of tenants of the corresponding single-tenant SaaS application;

executing leach control plane on the data processing hardware. 

16. The method of claim 15, wherein each control plane is configured for lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application, the lifecycle management comprising operations for creating, reading, updating, and deleting a given instance of the N number of instances of the corresponding single-tenant SaaS application.


17. The method of claim 16, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the N number of instances of the corresponding single-tenant SaaS application.



18. The method of claim 17, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application.



19. The method of claim 15, wherein ]each control plane is configured to create and deploy each instance of the N number of instances of the corresponding single-tenant SaaS application on a virtual machine or a dedicated host device.

20. The method of claim 15, wherein each control plane is configured to:


assess operating or usage metrics of each instance of the N number of instances of the corresponding single-tenant SaaS application; and

store the assessed operating or usage metrics in memory hardware in communication with the data processing hardware.

(from claim 15) the instance management configuration data for the each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants.


21.  The method of claim 15, wherein the parameters include one or more of a service rights, availability, security isolation, host location, and monitoring and support.

22. The method of claim 15, wherein the instance management configuration data for each single-tenant SaaS applications includes one or more instance templates including one or more predefined parameters.


23. The method of claim 15, wherein generating the corresponding control plane for each single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.



1. A system comprising:
data processing hardware; 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 






receiving, at a control plane manager executing on data processing hardware, instance management configuration data for each of a plurality of single-tenant software-as-a-service (SaaS) application applications, the instance management configuration data for each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants and (ii) rules for generation and execution of a corresponding control plane;

receiving, at the control plane manager, an image of each of the plurality of single-tenant SaaS application applications;

generating, by the control plane manager, a corresponding control plane for each single-tenant SaaS application based on the corresponding received instance management configuration data, ]each control plane configured to create the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received image and manage the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received instance management configuration data, each instance of the N number of instances executing for a respective one of the N number of tenants of the corresponding single-tenant SaaS application;

executing leach control plane on the data processing hardware. 

2. The system of claim 1, wherein each control plane is configured for lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application, the lifecycle management comprising operations for creating, reading, updating, and deleting a given instance of the N number of instances of the corresponding single-tenant SaaS application.




3. The system of claim 2, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the N number of instances of the corresponding single-tenant SaaS application.



4. The system of claim 3, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application.


5. The system of claim 1, wherein ]each control plane is configured to create and deploy each instance of the N number of instances of the corresponding single-tenant SaaS application on a virtual machine or a dedicated host device.

6. The system of claim 1, wherein each control plane is configured to:

assess operating or usage metrics of each instance of the N number of instances of the corresponding single-tenant SaaS application; and

store the assessed operating or usage metrics in memory hardware in communication with the data processing hardware.

(from claim 1) the instance management configuration data for the each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants.

7.  The system of claim 1, wherein the parameters include one or more of a service rights, availability, security isolation, host location, and monitoring and support.

8. The system of claim 1, wherein the instance management configuration data for each single-tenant SaaS applications includes one or more instance templates including one or more predefined parameters.

9. The system of claim 1, wherein generating the corresponding control plane for each single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 23 and 24 of U.S. Patent No. 10,860,336.

Instant Application #17/646479
1. A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: for each respective single-tenant software-as-a-service (SaaS) application of a plurality of single-tenant SaaS applications:

receiving instance management configuration data comprising rules for generation and execution of a corresponding control plane;











receiving a container image of the respective single-tenant SaaS application;

generating the corresponding control plane based on the received instance management configuration data, the generated control plane configured to create one or more instances of the respective single-tenant SaaS application; and


while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.



















2. The computer-implemented method of claim 1, wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.

3. The computer-implemented method of claim 2, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the one or more additional instances of the respective single-tenant SaaS application.

4. The computer-implemented method of claim 3, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application.

5. The computer-implemented method of claim 1, wherein the generated control plane is configured to create and deploy each instance of the respective single-tenant SaaS application on a virtual machine or a dedicated host device. 

6. The computer-implemented method of claim 1, wherein the generated control
plane is configured to:

assess operating or usage metrics of each instance of the one or more additional instances of the respective single-tenant SaaS application; and

store the assessed operating or usage metrics at memory hardware in  communication with the data processing hardware.

7. The computer-implemented method of claim 1, wherein the instance management configuration data for the respective single-tenant SaaS application further comprises a plurality of parameters for executing one or more instances of the respective single-tenant
SaaS application for one or more tenants.

8. The computer-implemented method of claim 7, wherein the parameters include at least one of: service rights; availability; security isolation; host location; or monitoring.

9. The computer-implemented method of claim 1, wherein the instance management configuration data for the respective single-tenant SaaS application comprises one or more instance templates including one or more predefined parameters.

10. The computer-implemented method of claim 1, wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises:

generating an executable script that defines creation and operation of the corresponding control plane.

11. A system comprising: 
data processing hardware; 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

for each respective single-tenant software-as-a-service (SaaS) application of a plurality of single-tenant SaaS applications:

receiving instance management configuration data comprising rules for generation and execution of a corresponding control plane;











receiving a container image of the respective single-tenant SaaS application;

generating the corresponding control plane based on the received instance management configuration data, the generated control plane configured to create one or more instances of the respective single-tenant SaaS application; and

while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.









12. The system of claim 11, wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising

operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.

13. The system of claim 12, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of

the one or more additional instances of the respective single-tenant SaaS application.

14. The system of claim 13, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application.

15. The system of claim 11, wherein the generated control plane is configured to create and deploy each instance of the respective single-tenant SaaS application on a virtual machine or a dedicated host device.

16. The system of claim 11, wherein the generated control plane is configured to:

assess operating or usage metrics of each instance of the one or more additional instances of the respective single-tenant SaaS application; 

and store the assessed operating or usage metrics at memory hardware in communication with the data processing hardware.

17. The system of claim 11, wherein the instance management configuration data for the respective single-tenant SaaS application further comprises a plurality of parameters for executing one or more instances of the respective single-tenant SaaS application for one or more tenants.

18. The system of claim 17, wherein the parameters include at least one of:

service rights; availability; security isolation; host location; or monitoring.

19. The system of claim 11, wherein the instance management configuration data for the respective single-tenant SaaS application comprises one or more instance templates including one or more predefined parameters.

20. The system of claim 11, wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.
Patent No. 10,860,336
9. A method comprising:







receiving, at a control plane manager executing on data processing hardware, instance management configuration data for each of a plurality of single-tenant software-as-a-service (SaaS) application applications, the instance management configuration data for each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants and (ii) rules for generation and execution of a corresponding control plane;

receiving, at the control plane manager, an image of each of the plurality of single-tenant SaaS application applications;

generating, by the control plane manager, a corresponding control plane for each single-tenant SaaS application based on the corresponding received instance management configuration data, ]each control plane configured to create the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received image and manage the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received instance management configuration data, each instance of the N number of instances executing for a respective one of the N number of tenants of the corresponding single-tenant SaaS application;

executing leach control plane on the data processing hardware;
and in response to a lifecycle management command issued by a corresponding tenant of the N number of tenants of one of the plurality of single-tenant SaaS applications to manage a lifecycle of a respective instance executing for the corresponding tenant, permitting, by the control plane manager, the corresponding tenant access to the corresponding control plane to manage the lifecycle of the respective instance.

10. The method of claim 9, wherein each control plane is configured for lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application, the lifecycle management comprising operations for creating, reading, updating, and deleting a given instance of the N number of instances of the corresponding single-tenant SaaS application.


11. The method of claim 10, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the N number of instances of the corresponding single-tenant SaaS application.


12. The method of claim 11, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application.



13. The method of claim 9, wherein ]each control plane is configured to create and deploy each instance of the N number of instances of the corresponding single-tenant SaaS application on a virtual machine or a dedicated host device.

14. The method of claim 9, wherein each control plane is configured to:


assess operating or usage metrics of each instance of the N number of instances of the corresponding single-tenant SaaS application; and

store the assessed operating or usage metrics in memory hardware in communication with the data processing hardware.

(from claim 9) the instance management configuration data for the each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants.


15.  The method of claim 9, wherein the parameters include one or more of a service rights, availability, security isolation, host location, and monitoring and support.

16. The method of claim 9, wherein the instance management configuration data for each single-tenant SaaS applications includes one or more instance templates including one or more predefined parameters.


24. The method of claim 9, wherein generating the corresponding control plane for each single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.



1. A system comprising:
data processing hardware; 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 






receiving, at a control plane manager executing on data processing hardware, instance management configuration data for each of a plurality of single-tenant software-as-a-service (SaaS) application applications, the instance management configuration data for each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants and (ii) rules for generation and execution of a corresponding control plane;

receiving, at the control plane manager, an image of each of the plurality of single-tenant SaaS application applications;

generating, by the control plane manager, a corresponding control plane for each single-tenant SaaS application based on the corresponding received instance management configuration data, ]each control plane configured to create the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received image and manage the N number of instances of the corresponding single-tenant SaaS application based on the corresponding received instance management configuration data, each instance of the N number of instances executing for a respective one of the N number of tenants of the corresponding single-tenant SaaS application;

executing leach control plane on the data processing hardware. 

2. The system of claim 1, wherein each control plane is configured for lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application, the lifecycle management comprising operations for creating, reading, updating, and deleting a given instance of the N number of instances of the corresponding single-tenant SaaS application.




3. The system of claim 2, wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the N number of instances of the corresponding single-tenant SaaS application.



4. The system of claim 3, wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the N number of instances of the corresponding single-tenant SaaS application.


5. The system of claim 1, wherein ]each control plane is configured to create and deploy each instance of the N number of instances of the corresponding single-tenant SaaS application on a virtual machine or a dedicated host device.

6. The system of claim 1, wherein each control plane is configured to:

assess operating or usage metrics of each instance of the N number of instances of the corresponding single-tenant SaaS application; and

store the assessed operating or usage metrics in memory hardware in communication with the data processing hardware.

(from claim 1) the instance management configuration data for the each single-tenant SaaS application comprising (i) a plurality of parameters for executing N number of instances of the corresponding single-tenant SaaS application for N number of tenants.

7.  The system of claim 1, wherein the parameters include one or more of a service rights, availability, security isolation, host location, and monitoring and support.

8. The system of claim 1, wherein the instance management configuration data for each single-tenant SaaS applications includes one or more instance templates including one or more predefined parameters.

23. The system of claim 1, wherein generating the corresponding control plane for each single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baryshnikov et al. (US 2018/0075009) in view of Traversat et al. (US 9,798,529) and in further view of Martin (US 9,876,731).

With respect to Claim 1, Baryshnikov et al. disclose:
for each respective single-tenant software-as-a-service (SaaS) application of a plurality of single-tenant SaaS applications: (online marketplace contains a plurality of templates of cloud services (SaaS applications), Paragraphs 29-30; deploying single-tenant applications within a cloud services platform, Paragraph 39, lines 1-3)
receiving instance management configuration data comprising rules for generation and execution of a corresponding control plane; (receiving a resource provider contract (RPC) which includes specific resource types necessary (rules for generation and execution) to implement a control plane, Paragraph 66)
receiving a [template] of the respective single-tenant SaaS application; (receiving a template associated with an appliance (single-tenant SaaS application), Paragraph 115)
generating the corresponding control plane based on the received instance management configuration data, (implementing a control plane in accordance with the RPC (instance management configuration data), Paragraphs 66 and 67) the generated control plane configured to create one or more instances of the respective single-tenant SaaS application; (deploying an instance of the SaaS application within cloud services platform using/interacting with its control plane, Paragraphs 75-78)
and while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.
Baryshnikov et al. do not disclose:
receiving, a container image of the respective single-tenant SaaS application;
and while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.
However, Traversat et al. disclose:
receiving, an container image of the application; (a developer uploading images corresponding to an application, Column 12, lines 11-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Traversat et al. into the teaching of Baryshnikov et al. to include receiving a container image of the respective single-tenant SaaS application in order to update the list of available applications that can be deployed to users.
Baryshnikov et al. and Traversat et al. do not disclose:
and while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data.
However, Martin et al. disclose:
and while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data. (create and install a separate, stand alone, dedicated copy or instance of the application(s) for each client, Abstract, lines 7-12;see Figure 4; multiple clients desire the same application, multiple instances are created and configured according to client-modifiable features (instance management configuration data), Column 6, lines 44-64)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin et al. into the teaching of Baryshnikov et al. and Traversat et al. to include while the generated control plane executes, creating one or more additional instances of the respective single-tenant SaaS application based on the received instance management configuration data in order to provide an on demand provisioning of software applications to clients based on a system of application provisioning that creates a new installed instance of an application for each new client. (Martin et al., Column 3, lines 56-62)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; Baryshnikov et al. and Traversat et al. do not disclose: 
wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.
However, Martin discloses:
wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application.  (the provisioning and management functions (lifecycle management) are normally accessible through a provisioning and management URI by an authorized system administrator or “master user” of the client, Column 7, lines 36-43; provisioning and management functions can include access to the respective application instances, ability to update subscription terms, ability to save or restore backup copies, ability to set and change client configuration data, ability to rename or change the path or URI, ability to suspend or resume user access to the application instances, ability to review resource consumption, ability to review accesses to the application instances by users and the ability to upgrade or downgrade application instances to a newer or older code version, Column 7, lines 12-36; remove application instances when requested by the clients, Column 7, lines 8-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin et al. into the teaching of Baryshnikov et al. and Traversat et al. to include wherein the generated control plane is configured for lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application, the lifecycle management comprising operations for reading, updating, and deleting a given instance of the one or more additional instances of the respective single-tenant SaaS application in order to provide an on demand provisioning of software applications to clients based on a system of application provisioning that allows for creating and modifying any newly installed instance of an application for each new client. (Martin et al., Column 3, lines 56-62)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; Baryshnikov et al. and Traversat et al. do not disclose:  
wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the one or more additional instances of the respective single-tenant SaaS application.
However, Martin discloses:
wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the one or more additional instances of the respective single-tenant SaaS application. (the provisioning and management functions (lifecycle management) are normally accessible through a provisioning and management URI by an authorized system administrator or “master user” of the client, Column 7, lines 36-43; provisioning and management functions can include access to the respective application instances, ability to update subscription terms, ability to save or restore backup copies, ability to set and change client configuration data, ability to rename or change the path or URI, ability to suspend or resume user access to the application instances, ability to review resource consumption, ability to review accesses to the application instances by users and the ability to upgrade or downgrade application instances to a newer or older code version, Column 7, lines 12-36; remove application instances when requested by the clients, Column 7, lines 8-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin et al. into the teaching of Baryshnikov et al. and Traversat et al. to include wherein the lifecycle management further comprises operations for backing up and restoring, restarting, and shutting down each instance of the one or more additional instances of the respective single-tenant SaaS application in order to give a user greater control over  backing up, restoring, restarting and shutting down application instances.

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; Baryshnikov et al. and Traversat et al. do not disclose:  
 wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application.
However, Martin discloses:
wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application. (the provisioning and management functions (instance management configuration data) are normally accessible through a provisioning and management URI by an authorized system administrator or “master user” of the client, Column 7, lines 36-43; provisioning and management functions can include access to the respective application instances, ability to update subscription terms, ability to save or restore backup copies, ability to set and change client configuration data, ability to rename or change the path or URI, ability to suspend or resume user access to the application instances, ability to review resource consumption, ability to review accesses to the application instances by users and the ability to upgrade or downgrade application instances to a newer or older code version, Column 7, lines 12-36; remove application instances when requested by the clients, Column 7, lines 8-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin et al. into the teaching of Baryshnikov et al. and Traversat et al. to include wherein the instance management configuration data defines the operations of the lifecycle management of each instance of the one or more additional instances of the respective single-tenant SaaS application in order to give a user greater control over the lifecycle of application instances.

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Baryshnikov et al. further discloses:
wherein the generated control plane is configured to create and deploy each instance of the respective single-tenant SaaS application on a virtual machine or a dedicated host device. (cloud service deployment includes a cloud service that is configured to utilize a plurality of resources such as virtual machines to deploy the SaaS application onto, Paragraphs 22, 28 and 31)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Baryshnikov et al. further disclose:
wherein the generated control plane is configured to:
assess operating or usage metrics of each instance of the one or more additional instances of the respective single-tenant SaaS application; (tracking customer usage of their applications for billing purposes, Paragraph 43)
and store the assessed operating or usage metrics at memory hardware in  communication with the data processing hardware. (tracking/storing customer usage of their applications for billing purposes, Paragraph 43)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Baryshnikov et al. further disclose:
wherein the instance management configuration data for the respective single-tenant SaaS application further comprises a plurality of parameters for executing one or more instances of the respective single-tenant SaaS application for one or more tenants. (each application’s template (instance management configuration data) includes user-enabled features (plurality of parameters) that are specified by a user (one or more tenants), Paragraph 86)

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Baryshnikov et al. further disclose:
wherein the parameters include one or more of a deployment type, service rights, availability, security isolation, host location, and monitoring and support. (the customization allows them to place application networking endpoints into customer virtual networks, install antivirus into application virtual machines, configure web application firewalls, apply RBAC and management policy for control access to the appliance, Paragraph 87)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Baryshnikov et al. further disclose:
wherein the instance management configuration data for the respective single-tenant SaaS application comprises one or more instance templates including one or more predefined parameters. (application’s template contains parameter values (predefined parameters) supplied from a user, Paragraphs 86 and 87)

Claims 11-19 are system claims corresponding to the method claims above (Claims 1-9) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baryshnikov et al. (US 2018/0075009) in view of Traversat et al. (US 9,798,529) in view of Martin (US 9,876,731) and in further view of Nammatsu (US 2008/0051921).

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Baryshnikov et al., Traversat et al. and Martin do not disclose:
wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane.
However, Nammatsu discloses:
wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane. (generating an executable script that performed controlled operations of deployment, deletion, configuration setting and the like for each business program, Paragraph 62, lines 23-35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nammatsu into the teaching of Baryshnikov et al., Traversat et al. and Martin to include wherein generating the corresponding control plane for the respective single-tenant SaaS application comprises generating an executable script that defines creation and operation of the corresponding control plane in order to automatically perform the needed operations to deploy, delete or configure an application. (Nammatsu, Paragraph 62, lines 23-26)

Claim 20 is a system claim corresponding to the method claim above (Claim 10) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuchibhotla et al. (US 2018/0084081) discloses a cloud operation reservation system.
Thayer et al. (US 2018/0278675) discloses provisioning instances of a single-tenant application for multi-tenant use.
Gujarathi (US 2018/0314746) discloses single tenant application system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
November 2, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191